DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 6-8 are identical figures.  The specification, published paragraphs [0030]-[0031], states that Figs. 6-8 “illustrate a stage of operation of dispensation unit”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 states, “wherein the internal cavity has a volume of about 20 milliliters to about 50 milliliters.    A person having ordinary skill in the art would reasonably be apprised of the scope of the invention, however the term “about” is not limited by the specification.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-8, 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art includes: US3,321,977 (herein after “Henry”).  Henry teaches a housing (there is only one drawing which will be referred to as Fig. 1) including a cavity formed in the first chamber 1.  The cavity has an inlet 4 and outlet 5 and a diaphragm 13.  However, the device of Henry fails to teach wherein the top plate forms a seal over the cavity, rather the dividing wall 3 separates the top of the housing and the top of the housing does not form a seal over the housing.  Between the diaphragm 13 and the dividing wall 3, there is a vent 15.  If the top plate of the housing is considered as the dividing wall 3, then the diaphragm is not between a top plate and the housing. 
	Henry fails to teach, suggest, or make obvious a housing, wherein the housing comprises: an internal cavity, wherein the internal cavity is an absence of material in the housing configured to be filled with a fluid; an inlet, wherein the inlet is a first opening in the housing fluidly coupling the housing to a fluid supply; and an outlet, wherein the outlet is a second opening in the housing fluidly coupling the housing to the fluid supply; and a top plate, wherein the top plate is configured to form a seal over the housing; and a diaphragm, wherein the diaphragm is disposed between the top plate and the housing (required by independent claims 1, 5, and 13).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2015096885, teaches a sample preparation unit including only one inlet connected to a fluid source and no outlet connected to a fluid source.  Fails to teach a diaphragm between a top plate and a housing.
This application is in condition for allowance except for the following formal matters: 
The objection to claim 9 and objection to the drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        2/7/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861